J-A20021-22
J-A20022-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.F., A MINOR   :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: N.R., MOTHER             :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 994 EDA 2022

             Appeal from the Order Entered March 29, 2022
          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-DP-0000019-2020


 IN THE INTEREST OF: L.A.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: N.R., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 995 EDA 2022

             Appeal from the Decree Entered March 29, 2022
          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-AP-0000002-2022

   IN THE INTEREST OF: L.F., A       :   IN THE SUPERIOR COURT OF
   MINOR                             :        PENNSYLVANIA
                                     :
                                     :
   APPEAL OF: S.F., FATHER           :
                                     :
                                     :
                                     :
                                     :   No. 1095 EDA 2022

             Appeal from the Order Entered March 29, 2022
          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-DP-0000019-2020
J-A20021-22
J-A20022-22


      IN THE INTEREST OF: L.A.F., A              : IN THE SUPERIOR COURT OF
      MINOR                                      : PENNSYLVANIA
                                                 :
                                                 :
      APPEAL OF: S.F., FATHER                    :
                                                 :
                                                 :
                                                 :
                                                 :  No. 1096 EDA 2022

                    Appeal from the Decree Entered March 29, 2022
                 In the Court of Common Pleas of Philadelphia County
                   Juvenile Division at No: CP-51-AP-0000002-2022

BEFORE:      BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                           FILED OCTOBER 12, 2022

        N.R. (“Mother”) and S.F. (“Father”) (collectively, “Parents”) appeal from

the decrees entered on March 29, 2022, in the Court of Common Pleas of

Philadelphia County, involuntarily terminating their parental rights to their

son, L.F. (“Child”), born in December of 2019, and the order changing Child’s

permanency goal from reunification to adoption.1 We affirm the decrees and

dismiss the appeals from the goal change order as moot.

        On January 6, 2020, when Child was less than two weeks old, the trial

court placed him in the protective custody of the Philadelphia Department of

Human Services (“DHS”) due to concerns regarding Parents’ mental health,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Parents raise similar issues for our consideration, which arise from the same
set of facts.     In addition, Parents live together, and their conduct is
intermingled. Thus, we review their appeals together.


                                           -2-
J-A20021-22
J-A20022-22

drug and alcohol abuse, and housing. N.T., 3/29/22, at 8. In addition, the

court placed Child in the custody of DHS because Parents were under

investigation for the death in October of 2018, of their six-month-old child.2

Trial Court Opinion, 5/4/22, at 1. The trial court placed Child in shelter care

on January 8, 2020, and permitted him to reside with his paternal great-aunt.

DHS soon approved this home as Child’s kinship placement.

       On August 7, 2020, following a hearing, the court adjudicated Child

dependent. Child’s placement goal was reunification, and Mother and Father

were required to participate in the following single case plan (“SCP”)

objectives: a mental health evaluation at Behavioral Health Services (“BHS”);

drug screening at the Clinical Evaluation Unit (“CEU”); programs for parenting,

housing, and employment at the Achieving Reunification Center (“ARC”); a

parenting capacity evaluation; and weekly supervised, line of sight/line of

hearing visits with Child. Trial Court Opinions, 5/4/22 & 5/10/22, at 2.

       Permanency review hearings occurred at regular intervals. By the last

hearing in October of 2021, the only permanency objective Parents had

completed was parenting classes. They failed to consistently participate in



____________________________________________


2 There is limited evidence in the certified record regarding the death of
Parents’ older child and the resulting investigation of Parents. However, at
the conclusion of the testimonial evidence, the Honorable Daine Grey, Jr., who
presided over all of the proceedings in the underlying matter, stated on the
record in open court that no criminal charges were filed against Parents for
the death of their other child. N.T., 3/29/22, at 94.


                                           -3-
J-A20021-22
J-A20022-22

supervised visitation with Child. In addition, the Community Umbrella Agency

(“CUA”) deemed Parents’ housing inappropriate, describing it as “a rooming

house.” N.T., 3/29/22, at 10. Although they had their own apartment with a

kitchen, Parents shared a bathroom with other tenants who lived in the facility,

and the CUA was unable to obtain criminal clearances or otherwise assess the

safety of the tenants. Id. at 21-24, 33.

       On January 3, 2022, nearly two years after Child’s placement, DHS filed

a petition to change Child’s permanency goal to adoption, and a separate

petition on the adoption docket for the involuntary termination of Mother’s

and Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

(8), and (b).

       The evidentiary hearing on the petitions occurred on March 29, 2022,3

during which DHS presented the testimony of Kimberly Walker, the case

manager at the CUA; and William Russell, Ph.D., who, by separate parenting

capacity evaluations (“PCE”) dated December 30 and 31, 2021, opined that

Parents were then incapable of providing safety to Child due to their failure to

comply with their permanency objectives, including, but not limited to,

obtaining safe housing. PCE, 12/30/2021, at 11; PCE, 12/31/2021, at 10.

Mother and Father testified on their own behalf. On March 29, 2022, the court




____________________________________________


3 At the time of the subject proceeding, Child was two years old. He was
represented by separate legal and best interests counsel.

                                           -4-
J-A20021-22
J-A20022-22

entered the subject goal change order and involuntary termination decrees on

the respective dockets.

      On April 4, 2022, Mother timely filed notices of appeal and concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). Mother filed an amended notice of appeal on April 30,

2022, on the dependency docket only, for the purpose of correcting a clerical

error. The trial court filed a Rule 1925(a) opinion on May 4, 2022. This Court

subsequently consolidated Mother’s appeals sua sponte.

      Mother’s questions are as follows.

      1.    Did the evidence presented by DHS satisfy the standard of
      clear and convincing?

      2.    Did the [trial c]ourt err in granting [a] goal change from
      reunification to adoption?

      3.    Did the [trial c]ourt err in terminating Mother’s parental
      rights?

      4.    Did the [trial c]ourt place inappropriate weight on the report
      and testimony of William H. Russell, Ph.D.?

      5.    Did the [trial c]ourt abused its discretion in finding that the
      goal change and termination of parental rights are best suited to
      the protection and physical, mental and moral welfare of [C]hild?

Mother’s Brief at 7-8.

      Father timely filed notices of appeal and concise statements of errors

complained of on appeal on April 27, 2022, which this Court consolidated sua

sponte. The trial court filed a Rule 1925(a) opinion on May 10, 2022.

      Father’s questions are as follows.


                                      -5-
J-A20021-22
J-A20022-22

      1.    Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa.C.S. [§] 2511(a)(1) without
      clear and convincing evidence of an intent to relinquish his
      parental claim or refusal to perform his parental duties.

      2.    Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa.C.S. [§] 2511(a)(2) without
      clear and convincing evidence of his present incapacity to perform
      parental duties.

      3.     Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa.C.S. [§] 2511(a)(5) and (8)
      without clear and convincing evidence to prove that [DHS] made
      reasonable efforts to provide [F]ather with additional services and
      that the conditions that led to placement of [C]hild continue to
      exist.

      4.    Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa.C.S. [§] 2511(b) without clear
      and convincing evidence that no parental bond exists between
      [F]ather and [C]hild and that termination would serve the best
      interest of [C]hild.

      5.    Whether the trial court erred by changing the permanency
      goal to adoption pursuant to 42 Pa.C.S. [§] 6351 without clear
      and convincing evidence that adoption is in [C]hild’s best interest.

      6.    Whether the trial court erred by changing the permanency
      goal to adoption pursuant to 42 Pa.C.S. [§] 6351 without clear
      and convincing evidence that reasonable efforts were made by the
      servicing agency to reunify [C]hild with [F]ather.

      7.       Whether the trial court erred by changing the
      permanency goal to adoption in contravention of the mandate of
      42 Pa.C.S. [§] 6302 to preserve the unity of the family whenever
      possible.

Father’s Brief at 8.

      We first review Parents’ issues regarding the involuntary termination

decrees, which are interrelated, so we review them together.          “In cases

concerning the involuntary termination of parental rights, appellate review is

                                     -6-
J-A20021-22
J-A20022-22

limited to a determination of whether the decree of the termination court is

supported by competent evidence.” In re Adoption of C.M., 255 A.3d 343,

358 (Pa. 2021). When applying this standard, the appellate court must accept

the trial court’s findings of fact and credibility determinations if they are

supported by the record. Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa.

2021). “Where the trial court’s factual findings are supported by the evidence,

an appellate court may not disturb the trial court’s ruling unless it has

discerned an error of law or abuse of discretion.” In re Adoption of L.A.K.,

265 A.3d 580, 591 (Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

Interest of S.K.L.R., 256 A.3d at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”        C.M., 255 A.3d at 358.

Termination of parental rights has “significant and permanent consequences


                                      -7-
J-A20021-22
J-A20022-22

for both the parent and child.” L.A.K., 265 A.3d at 591. As such, the law of

this Commonwealth requires the moving party to establish the statutory

grounds by clear and convincing evidence, which is evidence that is so “clear,

direct, weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

255 A.3d at 359 (citation omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act.        “Subsection (a) provides eleven enumerated grounds

describing particular conduct of a parent which would warrant involuntary

termination.”     C.M., supra; see also 23 Pa.C.S.A. § 2511(a)(1)-(11).       In

evaluating whether the petitioner proved grounds under Section 2511(a), the

trial court must focus on the parent’s conduct and avoid using a “balancing or

best interest approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa. Super.

2021). If the trial court determines the petitioner established grounds for

termination under Section 2511(a) by clear and convincing evidence, the court

then must assess the petition under Section 2511(b), which focuses on the

child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       Instantly, we analyze the involuntary termination decrees pursuant to

Section 2511(a)(8) and (b):4

____________________________________________


4 This Court need only agree with any one subsection of Section 2511(a), in
addition to Section 2511(b), in order to affirm the termination of parental
rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).
(Footnote Continued Next Page)


                                           -8-
J-A20021-22
J-A20022-22

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

                                          ***

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

       To satisfy Section 2511(a)(8), the petitioner must prove: (1) that the

child has been removed from the care of the parent for at least 12 months;

(2) that the conditions which led to the removal or placement of the child still

exist; and (3) that termination of parental rights would best serve the needs

and welfare of the child. In re Adoption of J.N.M., 177 A.3d 937, 943 (Pa.

Super. 2018).


____________________________________________


Therefore, we need not review Mother’s and Father’s issues with respect to
Section 2511(a)(1), (2), and (5).

                                           -9-
J-A20021-22
J-A20022-22

      Unlike other subsections, Section 2511(a)(8) does not require the court

to evaluate a parent’s willingness or ability to remedy the conditions that led

to the placement of the children. In re M.A.B., 166 A.3d 434, 446 (Pa. Super.

2017).     “[T]he   relevant    inquiry”   regarding   the   second   prong    of

Section 2511(a)(8) “is whether the conditions that led to removal have been

remedied and thus whether reunification of parent and child is imminent at

the time of the hearing.”      In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

Further, the Adoption Act prohibits the court from considering, as part of the

Section 2511(a)(8) analysis, “any efforts by the parent to remedy the

conditions described [in the petition] which are first initiated subsequent to

the giving of notice of the filing of the petition.” 23 Pa.C.S.A. § 2511(b).

      This Court has recognized “that the application of [Section 2511(a)(8)]

may seem harsh when the parent has begun to make progress toward

resolving the problems that had led to the removal of her children.” In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit [18] months, in which to
      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

Id.


                                     - 10 -
J-A20021-22
J-A20022-22

      Finally, this Court has explained:

      while both Section 2511(a)(8) and Section 2511(b) direct us to
      evaluate the “needs and welfare of the child,” we are required to
      resolve the analysis relative to Section 2511(a)(8), prior to
      addressing the “needs and welfare” of [the child], as proscribed
      by Section 2511(b); as such, they are distinct in that we must
      address Section 2511(a) before reaching Section 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc).

      With respect to Section 2511(b), the court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.A. § 2511(b). The “emotional needs and welfare of

the child have been properly interpreted to include intangibles such as love,

comfort, security, and stability.”    T.S.M., 71 A.3d at 267 (citation and

quotation marks omitted). Our Supreme Court has made clear that Section

2511(b) requires the trial court to consider the nature and status of bond

between a parent and child. In re E.M., 620 A.2d 481, 484-85 (Pa. 1993).

Existence of a bond does not necessarily result in denial of a termination

petition. T.S.M., 71 A.3d at 267. Instead, the court must examine the effect

on the child of severing such bond. Id. “When examining the effect upon a

child of severing a bond, courts must examine whether termination of parental

rights will destroy a ‘necessary and beneficial relationship,’ thereby causing a

child to suffer ‘extreme emotional consequences.’” In re Adoption of J.N.M.,

177 A.3d 937, 944 (Pa. Super. 2017) (quoting E.M., supra, at 484-485).

      “While a parent’s emotional bond with his or parent is a major aspect of

the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one of

                                     - 11 -
J-A20021-22
J-A20022-22

many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014).

“In addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.” Id.

      In their appeals, Mother and Father argue that DHS did not prove by

clear and convincing evidence that their conduct warrants termination under

Section 2511(a)(8). Specifically, Mother asserts that she “has begun regular

employment     with   medical   benefits   and   Father   has   obtained   better

employment, thereby providing additional funds to obtain better housing.”

Mother’s Brief at 32. Mother’s argument is unavailing.

      Mother testified that she has full-time employment with medical

benefits. N.T., 3/29/22, at 85. Mother did not testify when her employment

commenced or in what occupation she is employed.           Father testified that

Mother “started working last week at U-Haul.       [S]he’ll be getting her first

paycheck on April . . . 7th.”     Id. at 73-74.      Father testified on direct

examination that, to his knowledge, Mother’s employment offers medical

benefits.   Id. at 75.   Ms. Walker, the CUA case manager, confirmed that

Mother told her “she just found a job last week.” Id. at 22. However, Ms.

Walker testified that Mother has not provided verification of her employment.

Id. Father testified that he has been working as a cook at a restaurant in


                                     - 12 -
J-A20021-22
J-A20022-22

Horsham, Pennsylvania, since September of 2021. Id. at 73. Like Mother,

Ms. Walker testified Father has failed to provide verification of employment

despite her requesting it throughout the case. Id. at 19.

      Mother asserts in her brief that she and Father will have additional funds

to obtain better housing due to their employment. Father testified that he is

looking for housing in Horsham, near his workplace.               Id. at 72-73.

Nevertheless, Ms. Walker, who inspected Parents’ “rooming house,” testified

that she referred Parents to ARC to find suitable housing, but they were

unwilling to move. Id. at 11, 23-24, 33. She testified that Father “thought

his home was appropriate.” Id. at 11. In addition, Ms. Walker explained that

Parents have not qualified for housing assistance from DHS because they have

other outstanding permanency objectives. Id. at 31.

      Parents’ willingness to find new housing comes too late. The trial court

was not required to consider it. In re M.A.B., 166 A.3d at 446. Further,

assuming arguendo that Mother became employed the week prior to the

hearing, the Act expressly prohibited the court from considering it. See 23

Pa.C.S.A. § 2511(b) (“any efforts by the parent to remedy the conditions

described [in the petition] which are first initiated subsequent to the giving of

notice of the filing of the petition.”). Rather, the court was required to consider

whether reunification of Parents with Child was imminent at the time of the

hearing, and it was not due to outstanding permanency objectives, as follows.

In re I.J., 972 A.2d at 11.


                                      - 13 -
J-A20021-22
J-A20022-22

      The trial court emphasized that Parents failed to consistently visit with

Child. Trial Court Opinion, 5/4/22, at 10; Trial Court Opinion, 5/10/22 at 12.

Ms. Walker testified that, in the last nine months, Mother was offered forty-

three visits. She attended fifteen. N.T., 3/29/22, at 22. Father attended two

out of the forty-three visits offered in the last nine months. Id. at 11. On

this basis alone, Ms. Walker testified that CUA was unable to conclude that

Parents could safely reunify with Child. Id. at 12, 23.

      Regarding Parents’ permanency objectives to attend random drug

screens, Ms. Walker testified that, over the duration of Child’s dependency,

Mother attended drug testing at the CEU three times, all of which were

negative. Id. at 24. However, Ms. Walker requested Mother attend three

drug tests every three months, but she attended no others, including, but not

limited to, in the three months prior to the subject proceeding. Id. at 24-25.

      Likewise, Ms. Walker requested Father attend three drug tests at the

CEU every three months, but he attended a total of only three by the time of

the subject proceeding.   Id. at 14-15.      However, Father asserts that Ms.

Walker had no personal knowledge of this, “nor documentation from CEU, nor

did she seek to obtain any documentation from CEU. . . . The presentation

of undocumented hearsay testimony does not satisfy the clear and convincing

standard.” Father’s brief at 16.

      Father fails to provide discussion with citation to relevant authority or

to develop his claim in any other meaningful fashion.       Id.   As such, we


                                    - 14 -
J-A20021-22
J-A20022-22

conclude that his claim is waived. See In re M.Z.T.M.W., 163 A.3d 462, 465-

466 (Pa. Super. 2017) (citation omitted) (reiterating that a claim is waived

where an appellate brief fails to provide any discussion of the claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review).

      Even if not waived, we would conclude that Father’s claim fails. It is

well-settled that “decisions on admissibility are within the sound discretion of

the trial court and will not be overturned absent an abuse of discretion or

misapplication of law.   In addition, for a ruling on evidence to constitute

reversible error, it must have been harmful or prejudicial to the complaining

party.”   Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014) (citation

omitted).

      The Pennsylvania Rules of Evidence define hearsay as a statement that:

      (1) the declarant does not make while testifying at the current
      trial or hearing; and

      (2) a party offers in evidence to prove the truth of the matter
      asserted in the statement.

Pa.R.E. 801(c).

      This Court has explained:

      As a general rule, hearsay is inadmissible, because such evidence
      lacks guarantees of trustworthiness fundamental to our system of
      jurisprudence. The rule against admitting hearsay evidence stems
      from its presumed unreliability, because the declarant cannot be
      challenged regarding the accuracy of the statement. Notably, it
      is elemental that, [a]n out of court statement which is not offered
      for its truth, but to explain the witness’ course of conduct is not
      hearsay.

                                     - 15 -
J-A20021-22
J-A20022-22


In re K.A.T., 69 A.3d 691, 702 (Pa. Super. 2013).

     Ms. Walker’s testimony on direct examination is as follows.

     Q.    And with respect to [F]ather, have you called him for
           random drug screens throughout this case?

     A.    Yes.

     Q.    Have you called him for the court[-]ordered three every
           listing?

     A.    Yes.

     Q.    Has [F]ather gone consistently for random drug screens?

     A.    No.

     Q.    Throughout the life of the case, how many random drugs
           screens did he go for, if you know?

           [FATHER’S COUNSEL]: Your Honor, I’m going to object as
           hearsay, unless she has personal knowledge.

           THE COURT: Overruled. I don’t believe it would be hearsay.
           In the course of her job as the case manager, she would
           have knowledge of whether he went to drug screens.
           Overruled.

           ...

     A.    Three.

     Q.    Three throughout the case?

     A.    Three. He tested positive for marijuana in one of them.

           [FATHER’S COUNSEL]: Objection; hearsay.

     A.    And in two of them, he couldn’t give a sample.

           THE COURT: Overruled. How do you know?


                                  - 16 -
J-A20021-22
J-A20022-22

        A.    Because I contacted CEU and they informed me.

              [FATHER’S COUNSEL]: Objection.

              THE COURT: That objection is sustained.

              [FATHER’S COUNSEL]: I move to strike all the information
        regarding —

              THE COURT: It’s stricken. It’s stricken.

Id. at 15.     Because the trial court agreed with Father’s counsel that Ms.

Walker’s testimony in this regard was inadmissible hearsay and did strike it

from the evidence, Father’s claim is without merit.

        However, DHS introduced into evidence, and the court admitted over

the objection of Father’s counsel, a CEU report dated January 9, 2020,

revealing that Father tested positive for marijuana.5 N.T., 3/29/22, at 17-19;


____________________________________________


5   Ms. Walker authenticated the document as follows.

        Q. Ms. Walker, could you identify what [DHS-2] is?
        A. This is the CEU drug test report.
        Q. And . . . did you receive that from the CEU?
        A. Yes, I did.
                                        ...

        Q. And is that what you sent [F]ather for?
        A. Yes.
                                       ...

              THE COURT: And is that something you usually see in the
              [course] of your work — is that part of your work records?

              A. Yes.

(Footnote Continued Next Page)


                                          - 17 -
J-A20021-22
J-A20022-22

DHS Exhibit 2. Father neither references nor challenges the admissibility of

DHS Exhibit 2 in his brief. As such, competent record evidence demonstrates

that Father tested positive for marijuana in one CEU drug screen.

       Further, trial court found that Father “did not engage in his court-

ordered drug treatment.”         Trial Court Opinion, 5/10/22, at 12 (citation to

record omitted).      The record evidence likewise supports this finding.     By

permanency review order in October of 2021, the court directed Father to

attend drug treatment. N.T., 3/29/22, at 12-13. Ms. Walker testified that she

discussed drug treatment with Father in December of 2021, and together they

called the Wedge to schedule his intake appointment. Id. at 13. However,


____________________________________________


              THE COURT: [DHS counsel], do you have any other
              questions? You want to mark and move it.

              [DHS COUNSEL]: I’d mark it as DHS —
              THE COURT: Is there any objection?

              [FATHER’S COUNSEL]: There’s still an objection, Your
              Honor.

              THE COURT: Grounds?

              [FATHER’S COUNSEL]: She’s not the proper person to be
              authenticating this document. Someone from CEU would
              have to authenticate it as being one of their documents.

              THE COURT: It’s a work document. I’ll overrule that
              objection. We’re going to mark and move DHS-2 into
              evidence.

Id. at 17-19.



                                          - 18 -
J-A20021-22
J-A20022-22

Father told Ms. Walker that he did not attend the appointment.                  Id.   Ms.

Walker testified that Father told her “he only smokes marijuana — that he has

a marijuana card. He said he had a marijuana card so there was no reason

for him to go to drug treatment.” Id. at 14. Nonetheless, Father failed to

provide Ms. Walker with a marijuana card. Id. Ms. Walker testified that the

CUA is still concerned about drug and alcohol abuse by Father. Id. at 19. To

the extent Father claims that the trial court abused its discretion in crediting

Ms. Walker’s testimony in this regard, we do not disturb the court’s finding.

See Interest of S.K.L.R., 256 A.3d at 1123 (reiterating that the appellate

court    must   accept   the   trial   court’s    findings   of   fact   and   credibility

determinations if they are supported by the record).

        Lastly, Mother and Father completed an evaluation with BHS, but Ms.

Walker testified that neither participated in therapy that BHS offered. Id. at

20, 25. It is important to note that Dr. Russell recommended that Parents

participate in individual therapy.        Specifically, Dr. Russell recommended

therapy for Father for the purpose of developing “an accurate understanding

of his role and responsibility for his current situation.” PCE, 12/30/21, at 11.

Dr. Russell recommended therapy for Mother due to her Minnesota Multiphasic




                                         - 19 -
J-A20021-22
J-A20022-22

Personality Inventory-2-RF (“MMPI-2-RF”) testing revealing, in part, that she

suffered from “psychological distress.”6 PCE, 12/31/21, at 8, 11.

       However, Mother asserts that the trial court placed inappropriate

weight on Dr. Russell’s opinion and testimony. First, she claims that the PCE,

dated December 31, 2021, “was stale” because he interviewed her in October

2021, and, therefore, the evaluation “did not take into account [her] progress

as to employment and visitation.” Mother’s Brief at 33. We disagree.

       In the PCE’s, Dr. Russell stated that, by permanency review order dated

February 16, 2021, the court referred Parents for the evaluation. Nonetheless,

Mother fails to support her claim that her PCE “was stale” because she does

not point to a place in the record, nor does our review reveal one, establishing

the date Dr. Russell interviewed her. Pa.R.A.P. 2119(c) (Reference to record).

Further, the PCE’s are dated December 30 and 31, 2021, which was several

days before DHS filed the subject petitions. Therefore, the PCE’s were not

untimely.

       Even    if   untimely,   Mother’s       claim   fails.   As   discussed   above,

(1) the Act prohibited the trial court from considering that she obtained

employment one week before the subject proceeding and (2) there is no



____________________________________________


6 In addition, Dr. Russell recommended that Mother obtain and maintain
appropriate housing and employment and follow all permanency plan
objectives. If she does so, and if Father is in full compliance with his
permanency plan objectives, Dr. Russell stated, “visitation should be
expanded.” PCE, 12/31/21, at 11.

                                          - 20 -
J-A20021-22
J-A20022-22

record evidence that she progressed after Dr. Russell’s interview by

consistently attending supervised visitation.    For these reasons, we would

reject Mother’s assertion that the court erred in considering Dr. Russell’s

opinion even if untimely.

      Second, Mother asserts that Dr. Russell’s report was based on

inadmissible hearsay. Specifically, Mother asserts:

      Dr. Russell characterized the residence as a “rooming house”
      based on the descriptions by CUA and [P]arents. He never visited
      the premises. Dr. Russell emphasized Father’s failure to generate
      documentation as to employment. Again, the single case plans as
      to both parents call for employment, not documentation. For
      example, a day laborer, a person who cleans houses, or a free
      lancer [sic] could be paid cash and not received documentation.

      Dr. Russell’s testimony was based largely on records and
      interviews with [P]arents. Much of his report was based on
      hearsay. The [c]ourt erred by adopting Dr. Russell’s flimsy
      observations.

Mother’s brief at 33-34. Mother is not entitled to relief.

      With respect to Dr. Russell characterizing Parents’ home as a “rooming

house,” Mother’s assertion that it is hearsay fails because she acknowledges

that Parents themselves provided the information that informed his finding in

this regard. We also reject Mother’s assertion that Dr. Russell’s finding was

inaccurate that Father did not provide documentation concerning his

employment documentation to CUA. Mother simply argues that Father was

not required to provide documentation and/or never received documentation

due to the nature of his work. Mother’s argument is flawed and based on

speculation. Indeed, Father testified, “[at the l]ast court date, I did provide

                                     - 21 -
J-A20021-22
J-A20022-22

. . . copies of my pay stubs of where I work at.”        N.T., 3/29/22, at 73.

Therefore, Father had the documentation and was aware of the requirement

to provide it.

      We reject Mother’s overall assertion that the court abused its discretion

in considering Dr. Russell’s evaluation and testimony because it was based on

inadmissible hearsay. Dr. Russell testified, “the recommendations that were

made both in the service plan as well as my evaluation were critical to

developing the ability or the methods for keeping the child safe.” Id. at 60.

Because Mother had failed to comply with her permanency objectives as well

as Dr. Russell’s recommendations, he opined that Mother was not then able

to provide safety for Child. Id. Dr. Russell based his findings on his interview

with Mother and the results of her MMPI-2-RF testing, neither of which

constituted hearsay. As such, we discern no abuse of discretion by the trial

court in determining that reunification between Mother and Child was not

imminent at the time the subject proceeding.

      In addition, the record supports termination under the third element of

Section 2511(a)(8), that it would best serve Child’s needs and welfare. Ms.

Walker testified Child has displayed no signs of significant harm from Parents

not visiting him consistently. N.T., 3/29/22, at 26-27. Ms. Walker testified

Child would not be harmed if Mother’s and Father’s parental rights are

terminated. Id. Rather, she explained it would harm Child if he were removed

from his pre-adoptive kinship home, where he has lived his entire life, and


                                     - 22 -
J-A20021-22
J-A20022-22

where he enjoys a parent-child bond. Id. at 27-28. Thus, because the trial

court did not abuse its discretion under Section 2511(a)(8), Parents’

arguments fail.

      With respect to Section 2511(b), Mother lodges a singular argument,

that is, “The characterization of [her home being] a ‘rooming house’ was

unsupported by the evidence.” Mother’s brief at 32. Ms. Walker’s testimony

described above belies her claim, and so Mother is not entitled to relief.

      Father argues that he and Child “have a strong emotional bond.”

Father’s Brief at 17. Specifically, Father states that he

      dressed and diapered [Child], fed him, bathed him and nursed him
      back to health when he was ill. An undisputed and unbreakable
      bond between [F]ather and [C]hild was formed during this
      formative period that was crucial to [C]hild’s development and
      well-being. Father continued to strengthen the bond with his child
      until the removal by DHS. . . .

Id. at 17. His claims are meritless inasmuch as (1) Child was removed from

Parents when he was less than two weeks old; (2) there is no testimony that

Child was ill during the short time that he lived with Parents; and (3) DHS

disputes that a parental bond could have formed with Father in less than two

weeks. The only evidence on this record of a parent-child bond is between

the kinship mother and Child. N.T., 3/29/22, at 27-28. Thus, Father also is

not entitled to relief under Section 2511(b).

      Parents’ remaining issues concern the permanency order that changed

Child’s goal from reunification to adoption. Given our disposition of Mother’s

and Father’s appeals from the involuntary termination decrees, their appeals

                                     - 23 -
J-A20021-22
J-A20022-22

from the goal change order are moot. See In re D.A., 801 A.2d 614, 616

(Pa. Super. 2002) (“An issue before a court is moot if in ruling upon the issue

the court cannot enter an order that has any legal force or effect.”).   As such,

we dismiss them.

      Decrees affirmed. Appeals from goal change order dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                                     - 24 -